         Case 1:13-cr-00378-AJN Document 173 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                              6/22/2020
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   13-cr-378 (AJN)
  Louis Camper a/k/a Gauneem Abdullah,
                                                                       ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Camper’s motion for the appointment of counsel to pursue

a motion for compassionate release based on the COVID-19 pandemic. Pursuant to the Criminal

Justice Act, 18 U.S.C. § 3006A, and the discretion of the Court, Nathaniel Marmur is hereby

appointed to represent Mr. Camper for the purpose of determining if he should file a motion for

compassionate release based on any heightened risks posed to Mr. Camper by COVID-19, and, if

so, filing that motion. Within two weeks of the date of this order, Mr. Marmur should provide

the Court with a status update on this matter.

       The Clerk of Court is respectfully directed to mail this Order to Mr. Camper.

       SO ORDERED.


            19 2020
Dated: June_____,
       New York, New York

                                                 __________________________________
                                                         ALISON J. NATHAN
                                                      United States District Judge




                                                   1
